Citation Nr: 1715130	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-14 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a lumbar spine disability. 

3.  Entitlement to service connection for bilateral lower extremity radiculopathy due to a lumbar spine disability.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for an acquired psychiatric disorder, inclusive of a depressive disorder. 

6.  Entitlement to service connection for a right hip disability.

7.  Entitlement to service connection for a respiratory disability.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to July 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in November 2011 by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran was afforded a videoconference hearing before the Board in September 2013.  The Board remanded the claims in August 2014.

The issue of the entitlement to service connection for a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

The Veteran's hemorrhoids, lumbar spine disability with lower extremity radiculopathy, bilateral knee disabilities, psychiatric disability, or right hip disability were not present in service, were not present for many years following service separation, and have not been medically related to his service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

4.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

5.  The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

6.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  All available VA medical records have been obtained.  The Board finds that there has been substantial compliance with the previous remand directives.  With regard to the right hip, the Board notes that there was no indication of a right hip disability or other symptoms related to the right hip during the Veteran's service.  Based upon the Veteran's contentions and the evidence of record, to include the VA opinions obtained following the most recent Board remand, the Board finds that further inquiry as to the history of the Veteran's femoroacetabular impingement is no longer necessary when considering the VA's duty to assist.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  If the claimed disability is not one listed under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms can support the claim. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Hemorrhoids

The Veteran contends that she suffers from hemorrhoids that she self-treats, and that she believes are secondary to her service-connected irritable bowel syndrome.

Significantly, however, both the August 2011 VA examiner and the November 2015 VA examiner concluded that there was no diagnosis of hemorrhoids.  In 2011, the Veteran declined a physical examination for hemorrhoids.  However, a review of a 2010 colonoscopy was negative for a finding of hemorrhoids.  In 2015, the Veteran did not report any signs or symptoms of hemorrhoids.  A March 2015 colonoscopy was negative for hemorrhoids.  The 2015 VA examiner further explained that a review of the VA treatment records showed no report of hemorrhoids or diagnosis of hemorrhoids in the problem list.  Neither examiner found evidence of a hemorrhoid condition that would warrant a diagnosis.

The Veteran has not submitted or identified any other evidence to show that she currently suffers from hemorrhoids or has suffered from hemorrhoids during the appeal period.  Significantly, hemorrhoids is not a condition that is capable of lay diagnosis.  For one, the Veteran has not indicated whether she believes that she suffers from internal or external hemorrhoids, and has generally provided limited testimony as to her symptoms.  Either way, while the Veteran is competent to report symptoms she has described such as itching, bleeding, and irritation, she is not competent to diagnose a rectal disability such as hemorrhoids.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The competent medical evidence, to include two VA opinions and voluminous post-service VA treatment records do not support a finding that she suffers from hemorrhoids, and in fact directly contradicts that contention.  When weighing the competent medical evidence, the Board finds that the Veteran's lay statements are less credible for the reasons stated above, and thus the evidence weighs against a finding of the presence of a hemorrhoid disability during the appeal period. 

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board has considered McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), however, a hemorrhoid disability has not been shown.  Therefore, as the first element of a claim for service connection, that of a disability, has not been shown, service connection must be denied.

Lumbar Spine Disability & Lower Extremity Radiculopathy 

The Veteran contends that her low back has been hurting since her service, and that her low back disability might have been caused or aggravated by her service-connected cervical spine disability or bilateral foot disability diagnosed as Morton's neuroma, plantar fasciitis, hallux valgus, and ingrown toenails with scar.

The service treatment records do not document any low back disability or complaints of low back pain, thus there is no evidence of a chronic low back disability in service.  The post-service treatment records reflect that in November 2004, the Veteran was diagnosed with ankylosing spondylitis.  She reported stiffness in the back in the morning.  There are no records to demonstrate a low back disability in the years between the Veteran's separation from service in 1983 and the 2004 diagnosis.  Thus, there is no evidence of arthritis within one year following service, or medical evidence of a continuity of low back symptoms since service.

Significantly in this case, VA examiners have reviewed the file, to include the service treatment records, the post-service treatment records, and the Veteran's statements, and concluded that it was less likely than not that the Veteran's lumbar spine disability was caused or aggravated by her service or a service-connected disability.  In March 2012, a VA examiner addressed the Veteran's claim for a lumbar spine disability on a secondary basis, explaining that because the Veteran had not demonstrated evidence of gait alteration, change in biomechanics, or undue stress or load bearing resulting from her foot condition, it would be unlikely that her service-connected foot disabilities would result in, cause, or aggravate her thoracolumbar spine disability.  In June 2016, a VA examiner also concluded that it was less likely than not that the Veteran's lumbar spine disability was caused or aggravated by her service-connected cervical spine disability, explaining that there was no scientifically based medical literature to support an association between the Veteran's thoracolumbar strain with degenerative disc disease and degenerative joint disease and cervical spine degenerative disc disease.  On a direct basis, the examiner also did not find an etiological nexus, explaining that there was no indication of treatment for a low back disability in service, within one year following service, or for more than 30 years following service separation.  The examiner took into account the Veteran's report of longstanding back pain, but found that the Veteran's diagnosed lumbar spine disability was instead consistent with age-related degenerative disc disease and degenerative joint disease.

Thus, in this case, the Board finds that the competent medical evidence weighs against the Veteran's claim for service connection for a lumbar spine disability.  While the Veteran has reported long standing low back pain, such contentions on their own do not establish a finding of service incurrence, continuity of symptoms, or nexus to service.  The record is otherwise negative for a chronic condition in service, arthritis diagnosed within one year following service, or a diagnosed low back disability for many years following service.  Moreover, the competent and sufficient VA opinions reflect that the Veteran's low back disability was most likely due to age-related causes, rather than to service or to a service-connected disability.  Her diagnosed lumbar spine disability was not one that could be medically linked to her foot disabilities or cervical spine disability.  Because the Veteran is not competent to opine on matters that require medical specialization or expertise, such as the matter at hand, her contentions are outweighed by the VA examinations summarized above.   See Kahana.  Accordingly, because the competent medical evidence weighs against the claim, service connection for a lumbar spine disability is not warranted.

Furthermore, the Board finds that service connection for lower extremity radiculopathy is not warranted.  The 2012 VA examiner reviewed the service treatment records demonstrating a February 1982 complaint of left lower leg pain, as well as the post-service treatment records.  The examiner concluded that the Veteran's lower extremity pain was caused by diagnosed radiculopathy.  That condition was, in turn, caused by her lumbar spine disability.  In June 2016, the VA examiner noted the Veteran's report of left leg pain that would travel from her low back to her leg.  The examiner referred to the November 2015 VA examination of the Veteran's lower extremities that revealed a neurological deficit of the left lower extremity caused by the lumbar spine disability.  

Based upon the above medical opinions, the Board concludes that the Veteran's described lower extremity disability has been diagnosed as radiculopathy, and that such is etiologically related to her nonservice-connected lumbar spine disability.  There is no other lower extremity disability that would relate to her service, or to the February 1982 indication of a left leg muscle cramp.  Significantly, neither VA examiner found any likelihood that the Veteran's lower extremity radiculopathy was related to her service, or was diagnosed within one year following service separation.  Those findings comport with the Veteran's statements, as she herself has stated that she suffers from leg pain that begins in the low back and travels downwards.  Because the totality of the medical evidence supports a finding that the Veteran suffers from a neurological impairment of the left lower extremity secondary to her lumbar spine disability, and does not support a finding of any other disability that would separately relate to her service, the Board finds that service connection for lower extremity radiculopathy must be denied.

Bilateral Knees & Right Hip

The Veteran contends that her right hip and bilateral knee disabilities were caused or aggravated by her service or her service-connected bilateral foot disabilities. 

The service treatment records are negative for an injury or other symptoms related to the left knee or right hip.  In September 1981, the Veteran reported right knee pain after jogging.  Her hamstrings were tender.  She was diagnosed with an overuse injury.

First, with regard to the right hip, the Board finds no indication of a right hip injury or symptoms in service.  The Board additionally finds no evidence of right hip arthritis within one year following service separation.  The Veteran has stated that she has suffered from right hip pain for many years.  However, there is no indication in the post-service treatment records of a right hip disability that had a relationship with, or onset during, her service. Based in part on the above, the June 2016 VA examiner found no link between the Veteran's right hip disability and her service.  The examiner also found it to be less likely than not that the Veteran's right hip disability was caused or aggravated by her service-connected left hip disability.  On a secondary basis, the examiner explained that for her service-connected left hip to cause or aggravate her right hip arthritis, there would have to be a showing of advanced degenerative joint disease due to favoring her left hip, but such was not the case.  The examiner concluded that it more likely that her right hip arthritis, which was mild, was due to the normal aging process and random activities of daily living.  Additionally, in August 2011, a VA examiner opined that the Veteran's right hip disability was not caused or aggravated by her service-connected foot disabilities.  The examiner explained that her hip disabilities were degenerative in nature.  As further explained by the April 2016 VA examiner, most medical studies supported that if a joint disability were to impair another joint, it would be the "next joint above."  Therefore, it would be less likely than not that the Veteran's foot disabilities would cause impairment to the hips, as the ankle and knee joints would have been the next to be affected.

The Board notes that, pursuant to the Board's remand directive, the Veteran's femoroacetabular impingement noted in 2011 was found to be an acquired condition, rather than a defect, by the 2016 VA examiner.  However, as there is no indication of a right hip disability on entry into service, (and in fact no indication of a right hip symptomatology in service) the Board finds that the presumption of soundness has not been rebutted with regard to the right hip.   38 U.S.C.A. § 1111, see Wagner v. Principi, 370 F.3d 1089.  Therefore the question becomes whether a right hip disability was caused or aggravated by service.  However, as summarized above, the competent medical evidence weighs against the Veteran's contentions that her right hip disability was caused or aggravated by her service or by a service-connected disability.  While the Veteran is competent to report right hip pain, she is not competent to relate her current right hip disability to an injury or incident in service or to a service-connected disability.  To that extent, she has provided conclusory testimony only, whereas the VA examiners provided well-explained medical conclusions based upon a thorough review of the evidence.  As the competent medical evidence weighs against the Veteran's contentions, the claim for service connection for a right hip disability must be denied.

The same is the case with regard to her bilateral knee disabilities.  For one, there is debate in the record as to whether the Veteran suffers from a bilateral knee disability.  While she was diagnosed with bilateral knee arthritis in August 2011, in November 2015, she was noted to have a 'normal' knee examination with x-rays that were negative for degenerative changes.  The examiner also found no indication of an active knee issue in the VA treatment records.  As noted above, absent a diagnosis of a disability, there is no valid claim.  See Brammer.  However, even if the Veteran does suffer from degenerative arthritis of the knees, the 2011 VA examiner explained that such disabilities would be less likely than not caused or aggravated by the 1981 overuse injury in service.  The examiner reviewed the service treatment records, to include the separation examination, and the post-service records, when rendering the negative opinion reached.  Moreover, the examiner explained that the Veteran's knee disabilities were due to age and activities of daily living, and were therefore also not caused or aggravated by her service-connected foot disabilities.  Had her knee disabilities been caused by another source, such as her foot disabilities, the examiner would expect to see more symptoms than were reported, or an advanced radiographic picture, and such was not the case.

Accordingly, when taking into account the above, the Board finds that the weight of the competent and credible evidence is against the Veteran's claim for service connection for bilateral knee disabilities.  The Veteran has provided conclusory statements relating her knee disabilities to her service or to her service-connected foot disabilities.  However, the adequate VA examinations contradict these assertions and instead find it to be less than a 50 percent probability that such a nexus exists.  In light of the above, the Board finds that service connection for bilateral knee disabilities must be denied. 

Acquired Psychiatric Disability

The Veteran contends that her psychiatric disorder was caused or aggravated by her service-connected physical disabilities.  However, a thorough review of the evidence of record is negative for these contentions in the post-service psychiatric treatment records.  Rather, the voluminous treatment records reflect that the Veteran sought counseling and psychiatric care related to other stressors to include as due to her childhood, her finances, her relationships, and her employment situation.  

The two VA examinations obtained in this appeal found that the Veteran's acquired psychiatric disorders were less likely than not caused or aggravated by her service-connected disabilities.  In August 2011, following mental status examination, the Veteran was diagnosed with depressive disorder, not otherwise specified, alcohol abuse, methamphetamine dependence, and a personality disorder.  A review of the VA treatment records also showed a diagnosis of Bipolar Affective Disorder and Attention Deficit Disorder (ADD), as well as borderline personality disorder.  The examiner explained that the Veteran's ADD and personality disorder were typically lifelong conditions that were appropriately diagnosed in Axis II, and therefore would not be related to service.  Her depressive disorder and bipolar disorder were related to her issues of long standing amphetamine abuse.  At no time in the records or during the interview was there an indication that her mental disorders were related to conditions related to her service-connected foot disabilities, tinnitus, or hearing loss.  The July 2016 VA examiner was in agreement with the 2011 opinion, adding that the Veteran's current mental health disorders were also not caused or aggravated by the Veteran's service-connected cervical spine disability or bilateral shoulder disability.  The examiner reviewed the VA treatment records, to include a mental status examination on VA examination conducted in October 2015.  In October 2015, the VA examiner concluded that the Veteran's depressive disorder was due to situational stressors, and was not due to her service-connected disabilities.  In July 2016, the VA examiner added that the Veteran's depressive disorder was not caused or aggravated by her service-connected disabilities.  Her depressive disorder was not due to physical disabilities, but was rather due to life situations.  On examination, the Veteran had reported that she spent most of her time reading and getting her house ready for sale.  She was active in gun violence prevention.  She had not reported or indicated that her depressive disorder was related to her physical health problems.  The Veteran did suffer from depression, but her depression was not related to her physical disabilities.

The Board finds that the VA examination opinions are consistent with the voluminous VA treatment records.  The counseling records reflect that the Veteran has undergone many personal stressors throughout the appeal period, and struggled with depression, as well as other diagnosed psychiatric disabilities to include bipolar disorder and a personality disorder, related to her past history of a divorce, drug use, employment instability, and other situational stressors.  The reports do not document that her psychiatric disorders were impacted by her service-connected disabilities, either as caused by her service-connected disabilities, or as permanently aggravated by her service-connected disabilities.

With respect to personality disorder, the Board notes that personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  However, a disability resulting from a mental disorder that is superimposed upon a personality disorder during service may be service connected.  38 C.F.R. § 4.127; see VAOPGPREC 82-1990.  That being said, the VA examiners found that the Veteran's personality disorder was an Axis II diagnosis that was unrelated to her service.  There is no medical evidence of record to suggest superimposed disability.

Accordingly, when reviewing the available evidence, the Board finds that the weight of the competent and credible evidence is against the Veteran's claim for service connection for a psychiatric disability.  While the Veteran has stated to the Board that her physical disabilities cause her to experience feelings of depression, that she has not reported those same symptoms to her treating mental health professionals calls the credibility of her testimony into question.  Moreover, two VA examiners have reviewed the file, and have conducted mental status examination, but found that her psychiatric disorders were not caused or aggravated by her service-connected disabilities.  These conclusion are entirely consistent with the VA counseling records.  In light of the inconsistency of the Veteran's statements with regard to the etiology of her psychiatric disorders, the Board finds that more weight must be assigned to the negative VA opinions.  Thus, the claim for service connection for an acquired psychiatric disorder must be denied.


ORDER

Service connection for hemorrhoids is denied.

Service connection for a lumbar spine disability is denied.

Service connection for lower extremity radiculopathy is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a right hip disability is denied.

Service connection for an acquired psychiatric disability is denied.


REMAND

Additional development is necessary prior to adjudication of the claim for service connection for a respiratory disability.  The Board previously remanded the claim in order to determine whether the Veteran's currently diagnosed chronic obstructive pulmonary disease (COPD), or history of recurrent bronchitis, was caused or aggravated by her service.  The Board noted that in 1981, during service, the Veteran was seen for an upper respiratory infection with subsequent entry of an alternate diagnosis of costochondritis versus pleurisy.  Also in service, in June 1982, she was treated for paroxysmal nocturnal dyspnea and in October 1982 for chest tightness, coughing, and sinus congestion.  Pulmonary function testing at the time of her separation from service disclosed a forced vital capacity at one second of 107 percent of normal and a forced vital capacity of 126 percent of normal; but that notwithstanding, a notation was made in July 1983 of a history of bronchitis.  In October 2015, a VA examiner determined that the Veteran did not have a current respiratory disability, based upon a finding of a normal pulmonary function test, and therefore the issue of etiology was moot.  However, the VA treatment records show a diagnosis of COPD in March 2013, as well as treatment for bronchitis in 2012.  If the Veteran does not suffer from COPD or a chronic bronchitis disability, that finding must be rectified with the diagnoses as shown in the post-service treatment records and further explained.  Therefore, remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any current respiratory disability.  The examiner should review the claims file.  The examiner should provide a clear rationale for the following questions:

a) Does the Veteran suffer from a current respiratory disability, to include COPD or chronic bronchitis?  If she does not suffer from a current respiratory disability, discuss the March 2013 VA treatment record diagnosing COPD, and the 2012 treatment for bronchitis, when explaining the conclusion reached.

b)  If the Veteran does suffer from a respiratory disability, is it at least as likely as not (within the realm of 50 percent probability or greater) that the diagnosed respiratory disability was caused or aggravated by her service, to include  the 1981 treatment for an upper respiratory disorder, the 1982 treatment for paroxysmal nocturnal dyspnea, and the October 1982 treatment for chest tightness, coughing, and sinus congestion.

2.  Then, readjudicate the issue and if any benefit sought on appeal continues to be denied, furnish to the Veteran a supplemental statement of the case and afford her a reasonable opportunity in which to respond, prior to returning the case to the Board for additional review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


